Per Guriam*
The mode of obtaining an inspection of *413an adversary’s books and papers is pointed out by the Kevised Statutes (R. S. part 3, ch. 1, tit. 3), and the rules of the Supreme Court (Bules 18,19, 20, 22).
The mode of obtaining an inspection and copy of a particular paper is pointed out by sec. 388 of the Code of Procedure. The examination of a party before trial under sections 390 and 391 of the Code and Bule 21 is wholly distinct from the foregoing remedies, and does not include any more than it supersedes them. The case of Bonesteel v. Lynde (8 How. Pr. 226), does not sustain the order, for that was a subpoena duces teeum served upon a party upon the trial.
In the case of People v. Dyckman (24 How. Pr. 222), the point was not directly involved, and the case was subsequently overruled. The better authority is contained in Hauseman v. Sterling (61 Barb. 347), and Woods v. De Figaniere (16 Abb. Pr. 1).
Order reversed.

 Present—Daly, Ch. J., and J. F. Daly, J.